339 F.2d 605
H. T. MAHONEY, Plaintiff-Appellantv.UNITED STATES of America, Defendent-Appellee.Ruby Thelma Loftis PIERCE, etc., Plaintiff-Appellantv.UNITED STATES of America, Defendant-Appellee.
No. 15819.
No. 15820.
United States Court of Appeals Sixth Circuit.
December 17, 1964.

H. Calvin Walter, Knoxville, Tenn., Walter, Gilbertson & Claiborne, Knoxville, Tenn., of counsel, for appellants.
J. F. Bishop, Department of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Morton Hollander, Dept. of Justice, Washington, D. C., John H. Reddy, U. S. Atty., Knoxville, Tenn., on brief, for appellee.
Before WEICK, Chief Judge, PHILLIPS, Circuit Judge, and McALLISTER, Senior Circuit Judge.

ORDER

1
These appeals came on to be heard and were submitted to the Court on oral arguments, briefs and records.


2
The issues raised are largely factual in nature and received careful consideration in the District Court. We think there was substantial evidence to support the findings of fact of the District Judge and they are not clearly erroneous.


3
The judgment of the District Court will be affirmed for the reasons and upon the ground set forth in the excellent opinion of Chief Judge Robert L. Taylor, reported in 220 F.Supp. 823.